Citation Nr: 0825031	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  07-06 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for spinal stenosis L4-
5 and L3-4 (claimed as low back condition), to include as 
secondary to service-connected post-traumatic degenerative 
arthritis of the left knee.  

2.  Entitlement to service connection for right shoulder 
condition, to include as secondary to service-connected post-
traumatic degenerative arthritis of the left knee. 

3.  Entitlement to service connection for nerve damage of the 
left knee, to include as secondary to service-connected post-
traumatic degenerative arthritis of the left knee. 

4.  Entitlement to service connection for depression, to 
include as secondary to service-connected post-traumatic 
degenerative arthritis of the left knee. 

5.  Entitlement to service connection for a right leg 
condition, to include as secondary to service-connected post-
traumatic degenerative arthritis of the left knee. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to 
January 1946.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection 
for all five claims.  

The veteran was scheduled for a July 2008 videoconference 
personal hearing, but submitted a request to withdraw his 
request for a hearing on the hearing date.  

In an October 2005 substantive appeal, the veteran perfected 
an appeal with respect to a claim for an increased rating for 
three separate ratings for his left knee.  In July 2006, 
after the April 2006 supplemental statement of the case was 
issued, but before the appeal was certified to the Board, the 
veteran withdrew his appeal of those three left knee 
increased rating issues.  Thus, those issues are not 
currently before the Board.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
July 1943 to January 1946.  

2.  In July 2008, prior to the promulgation of a decision on 
appeal, the Board received written notification from the 
appellant that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


